Citation Nr: 0843944	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected respiratory disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from May 1970 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In November 2007, the appeal was remanded by the Board to 
arrange for the veteran's disability to be given extra-
schedular consideration by VA's Director, Compensation and 
Pension Service.  That has been accomplished, and the case 
returned to the Board.  

The veteran's claim was previously before the Board in 
November 2007.  At that time, the Board found that the 
veteran's statements in his July 2004 Notice of Disagreement 
were sufficient to raise a claim for a total disability 
rating based upon individual unemployability (TDIU), and 
referred that claim to the RO for appropriate action.  There 
is no indication that any action on this claim has been 
undertaken to date.  Thus the Board again REFERS the issue of 
entitlement to a TDIU to the RO for appropriate development 
and adjudication.


FINDINGS OF FACT

1.  The objective medical evidence fails to show that the 
veteran's respiratory disorder is manifested by a FEV-1 of 55 
percent or less predicted; a FEV-1/FVC of 55 percent or less; 
a DLCO (SB) of 55 percent predicted or less; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit); at least monthly visits to a physician for required 
care of exacerbations; or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.

2.  The veteran's respiratory disability (i.e., bronchial 
asthma leading to chronic obstructive pulmonary disease, 
bullous disease with hyperinflation of the lungs and 
fattening of the diaphragm, and anterior chest wall pain due 
to corto chondritis and chronic cough) results in marked 
interference with employment, and thus presents an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards. 


CONCLUSION OF LAW

The disability picture presented by the veteran's service-
connected respiratory disability warrants the assignment of a 
60 percent disability rating, but no higher, on an 
extraschedular basis.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § § 3.321, 4.97, Diagnostic Codes 6602 and 6604  
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, notice letters were sent to the veteran in 
September 2004 and December 2007, that informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in her 
possession to the RO.  The December 2007 notice also advised 
him that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  He was also advised on what evidence and/or 
information is necessary to establish entitlement to an 
effective date should benefits be granted.  Id., see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that these notice letters sent to the 
veteran do not fully meet the requirements set forth in 
Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice to the veteran.  
This error, however, did not affect the essential fairness of 
the adjudication.  

Clearly, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the September 2004 and December 2007 notices 
advised the veteran that he must submit evidence establishing 
that his service-connected disability has increased in 
severity such as statements from his doctor, the results of 
any tests or x-rays, lay statements, treatment records, 
pharmacy prescription records, insurance examination reports 
and employment physical examinations.  He was also advised to 
identify any recent VA treatment.  In addition, he was 
notified that it was his responsibility to support the claim 
with appropriate evidence.  

Furthermore, the veteran was provided the diagnostic criteria 
specific to his service-connected respiratory disability in 
the Statement of the Case issued in May 2005. Thereby he was 
provided notice of the specific measurements needed in order 
to entitle him to a higher schedular disability rating.  

Finally, actual knowledge has been demonstrated that the 
veteran knew of the need to demonstrate the effect the 
increase in severity of his respiratory disability has had on 
his employment and daily life.  For example, the veteran has 
submitted multiple statements indicating that he was unable 
to continue working as a carpenter due to his respiratory 
disability and that he has to be careful not to exert himself 
as his lungs may collapse and, due to his bullous disease, 
they could not be reinflated.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claim at this time.  
The veteran either was provided notice or had actual 
knowledge of what was needed to substantiate his claim for an 
increased disability rating for his service-connected 
respiratory disability.  Furthermore, a reasonable person 
could be expected to understand what was needed based upon 
the post-adjudicatory notices and process.  Accordingly, the 
Board finds that any error in the notice provided to the 
veteran on his claim for an increased disability rating has 
not affected the essential fairness of the adjudication and 
was harmless error.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examination in 
March 2004.  Significantly, the Board observes that he does 
not report that the condition has worsened since he was last 
examined, and thus a remand is not required solely due to the 
passage of time.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Analysis

The veteran is seeking an increased rating for his service-
connected respiratory disability.  In July 1971, service 
connection for bronchial asthma was granted and evaluated as 
30 percent disabling.  Effective in December 1971, a 60 
percent disability rating was assigned and a total disability 
rating due to individual unemployability (TDIU) was awarded.  
The TDIU, however, was not considered permanent.  In the late 
1970s, the veteran began failing to report for periodic 
examinations.  In July 1979, his VA benefit payments were 
suspended.  In January 1980, the veteran notified VA of his 
election to receive Army retired pay in lieu of VA 
compensation.  

In January 2004, the veteran filed a claim for re-evaluation 
of his service-connected respiratory disorder to restart his 
VA benefits.  By rating action issued in May 2004, a 
disability rating of 10 percent was awarded effective the 
date of claim.  The veteran appealed that rating claiming 
that he has become too disabled to work because of his 
respiratory disability, and thus he believes he should be 
rated at 100 percent.  By a May 2005 rating decision, the RO 
granted an increase to 30 percent effective the date of 
claim.  The veteran has continued his argument that he is 
totally disabled due to his service-connected respiratory 
disability and, thus, a 100 percent disability rating should 
be awarded.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2008).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2008), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2008).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  

The veteran's service-connected respiratory disorder is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 6602 for bronchial asthma.  Diagnostic Code 6602 
provides for a higher 60 percent evaluation when pulmonary 
function tests reveal FEV-1 of 40 to 55 percent predicted, or 
FEV- 1/FVC of 40 to 55 percent, or at least monthly visits to 
a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  If FEV-1 is less than 
40 percent predicted, FEV-1/FVC is less than 40 percent, 
there is more than one attack per week with episodes of 
respiratory failure, or daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications is required, then an evaluation of 100 percent is 
warranted.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2008).

The veteran's respiratory disability has also been considered 
under Diagnostic Code 6604 for chronic obstructive pulmonary 
disorder.  Diagnostic Code 6604 provides a  higher rating of 
60 percent when pulmonary function testing (PFT) shows that 
the veteran's COPD is manifested by FEV-1 of 40 to 55 percent 
predicted; FEV-1/FVC of 40 to 55 percent; DLCO (SB) of 40 to 
55 percent predicted; or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).

A 100 percent rating is warranted for FEV-1 less than 40 
percent of predicted value; or FEV-1/FVC less than 40 
percent; or DLCO (SB) less than 40-percent predicted; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); cor pulmonale 
(right heart failure); right ventricular hypertrophy; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); episode(s) of acute respiratory failure; or 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2008).   

The claims file contains VA treatment records from July 2003 
through April 2005, including reports of three PFTs conducted 
in March 2004 and May 2004.  None of these reports indicate 
that the veteran's service-connected respiratory disability 
is manifested by a FEV-1 of 55 percent or less predicted; a 
FEV-1/FVC of 55 percent or less; a DLCO (SB) of 55 percent 
predicted or less; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit); at least monthly 
visits to a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Thus, the Board finds 
that a disability rating in excess of 30 percent is not 
warranted under the schedular criteria set forth in both 
Diagnostic Codes 6602 and 6604.

However, when the veteran's appeal was previously before the 
Board in November 2007, the Board remanded his claim for 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b).  In this regard, the Board 
notes that the Court of Appeals for Veterans Claims (Court) 
has held that it is improper for the Board to consider, in 
the first instance, entitlement to an extra-schedular rating.  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. at 94 (1996)).  The veteran's claim was 
referred to the Director of Compensation and Pension Service 
in March 2008.  By letter dated March 31, 2008, the veteran 
was advised that entitlement to an extraschedular evaluation 
in excess of 30 percent was not found to be warranted.  A 
Supplemental Statement of the Case was issued in April 2008, 
and the veteran's claim has been returned to the Board.

In the exceptional case, to accord justice, where the 
schedular evaluations are found to be inadequate, the 
Secretary is authorized to approve, on the basis of the 
criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b) 
(2008).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked  
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (2008); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995). 

The veteran contends that his condition is worse now than it 
was when he was rated at 100 percent disabled in the 1970s.  
He states that, pursuant to his doctor's advice, he had to 
quit his work as a carpenter because of his condition.  He 
argues that relying solely on the results of pulmonary 
function testing does not take into consideration the 
totality of his lung condition.  Specifically, he says the 
problem with his lungs is that he has bullous disease that 
has caused his lungs to become hyperinflated and the walls to 
be thin and, thus, if his lungs collapse, they cannot be 
reinflated.  Therefore, he has to be very careful not to 
exert himself.  In addition, his condition has developed into 
chronic obstructive pulmonary disease.  

VA treatment records from July 2003 through April 2005 show 
the veteran's continued outpatient treatment for his 
respiratory disability.  In addition, the veteran was 
hospitalized for complaints of chest pain in December 2003 
that was found to be due to costo chondritis (muscular pain) 
rather than of a cardiac origin.  A CT scan of the chest at 
that time revealed multiple bulla at both lung apices with no 
discrete pneumothorax and fibrosis at the bases with small 
loculated right basilar pleural effusion.  At an annual 
physical in January 2005, the veteran reported doing well, 
taking his medications, watching his diet and exercising 
through his work as a caterer.  However, he also reported 
that he restarted smoking (he had quit in 2003).  His chronic 
obstructive pulmonary disorder was considered to be stable, 
although he was strongly encouraged to quit smoking again.  
Subsequent treatment notes show he underwent smoking 
cessation classes at VA.

A VA examination was conducted in March 2004.  It is clear 
the examiner thoroughly reviewed the veteran's medical 
records and provided a comprehensive physical examination.  
The examiner's diagnosis was severe bronchial asthma, leading 
to chronic obstructive pulmonary disease including formation 
of bulli of the apices of the lung, confirmed on CT scan of 
the chest on December 29, 2003.  The examiner stated that the 
veteran's asthma has resulted in hyperinflation of the lungs 
with flattening of the diaphragm.  In addition, he concluded 
the veteran's disabling chronic obstructive pulmonary 
disorder is a direct result of his bronchial asthma diagnosed 
originally in the Army, and  that the anterior chest wall 
pain the veteran experiences is due to corto chondritis, 
which in turn is due to hyperinflation of the lungs and 
chronic cough.  Although the veteran had no wheezing on 
present treatment, it was noted that he presently was not 
being exposed to environmental triggers for bronchospasm, 
including sawdust, molds and pollens.  The examiner also 
noted that the veteran reported having gone to VA 
occupational rehabilitation specialists who do not presently 
give him hope of finding another type of employment which 
would avoid environmental triggers for bronchospasm.  The 
examiner stated that he agrees that the veteran should not be 
exposed to environmental triggers for bronchospasms including 
sawdust, which would preclude him from his previous 
occupation as a carpenter.  Thus the examiner opined that the 
veteran is totally disabled due to bronchial asthma and 
resulting bullous disease and chest wall pain.

A review of the rating criteria for respiratory disorders 
does not reveal any Diagnostic Code that encompasses the 
totality of the veteran's service-connected respiratory 
disability (i.e., bronchial asthma with resulting chronic 
obstructive pulmonary disorder, bullous disease with 
hyperinflation of the lungs and flattening of the diaphragm, 
and anterior chest wall pain due to corto chondritis and 
chronic cough).  Most respiratory disorders are evaluated 
based upon the results of pulmonary function tests.  In the 
veteran's case, however, it does not appear that pulmonary 
function test results provide a good basis for evaluating the 
veteran's respiratory disability.  This is evidenced by the 
fact that the 30 percent disability rating assigned by the RO 
was based upon the veteran's daily use of inhalational 
therapy.  In addition, the VA examiner stated that the 
veteran's pulmonary function tests are surprisingly normal 
considering the physical findings of hyperinflation of the 
lungs.  The examiner clearly believed that the veteran was 
totally disabled due to his bronchial asthma and resulting 
bullous disease and chest wall pain.

In light of the above, the Board finds that the veteran's 
service-connected respiratory disability presents an 
exceptional or unusual disability picture because it is 
productive of marked interference with employment, rendering 
impractical the application of the regular schedular 
standards.  In addition, application of the regular schedular 
standards do not take into account the totality of the 
veteran's service-connected respiratory disorder because of 
the unusually normal results of pulmonary function testing.  
Based on this analysis, therefore, the Board concludes that 
the veteran's service-connected respiratory disability 
warrants a 60 percent evaluation on an extraschedular basis, 
which is a more accurate reflection of the severity of the 
veteran's respiratory disability.

However, the Board finds that an extraschedular evaluation in 
excess of 60 percent is not warranted.  In  reaching this 
conclusion, the Board notes that, although the veteran's 
respiratory disability is productive of marked interference 
with his employability, there is contradictory evidence as to 
whether the veteran is in fact totally disabled therefrom.  
As previously indicated, the veteran has contended that his 
respiratory disability should be evaluated as 100 percent 
disabling because he cannot work due to this disability.  
However, in direct contradiction to those statements, the 
January 2005 VA treatment note shows the veteran reporting 
his occupation as "caterer" and that he gets his exercise 
through his work catering.  In addition, at the March 2004 VA 
examination, the veteran reported that VA occupational 
rehabilitation specialists did not give him hope of finding 
employment outside of carpentry, which would allow him to 
avoid environmental triggers for bronchospasm (which could 
possibly trigger a spontaneous pneumothorax).  However, VA 
medical records contain a February 2004 vocational 
rehabilitation note that reflects the veteran declined 
assistance from vocational services at that time, indicating 
that, if he could not continue work as a carpenter, he would 
seek disability compensation.  Also, a March 2004 vocational 
rehabilitation note indicates that the veteran was 
potentially eligible for the state vocational rehabilitation 
program, but he was not interested in that, instead saying he 
would prefer to work on getting an upgrade of his disability 
rating and go through VA's vocational rehabilitation program.  
Thus, there is evidence showing that the veteran may not be 
unemployed or completely unemployable due to his service-
connected respiratory disability.  


ORDER

Entitlement to a disability rating of 60 percent for service-
connected respiratory disability is granted on an 
extraschedular basis, subject to controlling regulations 
governing the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


